14 A.3d 1288 (2011)
205 N.J. 264
In the Matter of Walter D. NEALY, an Attorney at Law (Attorney No. XXXXXXXXX).
No. D-32 September Term 2010, 067184
Supreme Court of New Jersey.
March 30, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-224, concluding that WALTER D. NEALY of ENGLEWOOD, who was admitted to the bar of this State in 1984, should be censured for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on an attorney's honesty, trustworthiness or fitness as a lawyer);
And WALTER D. NEALY having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that WALTER D. NEALY is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.